Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as June 28, 2017, the date of the earliest priority applications:
United States provisional patent application serial number 62/526,011 filed June 28, 2017;
United States provisional patent application serial number 62/526,018 filed June 28, 2017; and
United States provisional patent application serial number 62/526,195 filed June 28, 2017
for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional applications.
The effective filing date of this AIA  application is seen as November 25, 2019, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The present application also claims priority to:
PCT international application number PCT/US2017/064027 filed November 30, 2017.
The claims filed June 11, 2021 are entered, currently outstanding, and subject to examination.


The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 3, 7, 11, 13, 15, 21, 27, & 30
1, 3, 6, 7, 10, 11, 13, 15, & 18
Cancelled:
4
2, 8, 14, & 48-52
Withdrawn:
none
29, 35, & 40-47
Added:
none
None

Claims 1, 3, 5-7, 9-13, and 15-47 are currently pending.
Claims 29, 35, and 40-47 have been withdrawn.
Claims 2, 4, 8, 14, and 48-52 have been cancelled.
Claims 1, 3, 5-7, 9-13, 15-28, 30-34, and 36-39 are currently outstanding and subject to examination.
This is a notice of allowability and is the third action on the merits.
Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of 
To date, Applicant has provided no indication of special definitions.

Election/Restrictions
Claims 1, 3, 7, 11, 13, 15, 21, 27, and 30 are allowable. The restriction requirement between inventions A-Z, as set forth in the Office action mailed on September 14, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. The remaining claims (5, 6, 9, 10, 12, 16-20, 22-26, 28, 29, and 31-47), directed to fiber optic connectors are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims Allowed
Claims 1, 3, 5-7, 9-13, and 15-47 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest
the particular optical connector configuration including female key elements
as set forth in the claimed combination of independent claim(s) 1, 3, 7, 11, 13, 15, 21, 27, and 30.
The cited references are seen as providing the closest related art.
Applicant’s arguments regarding SC connectors and female keying elements / reversal of parts are seen as persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication US 20200096705 A1 of March 26, 2020 was previously cited.
No new art is cited.
During examination, examiner may have generated certain lists of reference numbers extracted from one or more of the cited references, including the present application. Some or all of these may be included as non-patent literature/NPL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
September 11, 2021